Title: Thomas Boylston Adams to Abigail Adams, 21 December 1796
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            
              My dear Mother.
              The Hague Decr: 21. 1796.
            
            Towards the close of last month I had the pleasure to receive your kind letter of August 16th:. I have been so much occupied since then, that it has been impossible for me to thank you sooner for the agreeable domestic intelligence it contains. I am led to suppose however that at the time it was written, your own health was considerably impaired, especially when you tell me, that at “this distance I have a sympathetic suffering with you.” in addition to which a letter of September 18 from our Cousin Cranch has confirmed that conjecture, at the same time he informed us that you were upon the recovery. All your letters to me since you heard of my illness, as well as those from my Father, are full of such tenderness and affection that I know not how to express my gratitude, or repay that kindness by words alone, which at this distance are the only means in my power to testify the feelings of my heart. But my parents, I trust, do not require a verbal assurance of my attachment; motives, stronger than duty or mere natural ties, bind me to them, and command every endearing sentiment of my mind. That I may meet them ere long in my native land, never ceases to be the most interesting anticipation which my fancy forms, and that health may attend the prolongation of their lives is the most fervent of my wishes.
            With regard to myself it is with pleasure I assure you, that my health has been very good for the most part since my recovery. A few infirmities still lurk about me, but I am in hopes to keep them in due subjection by a careful attention to my cloathing and exercise. If I could afford to keep a horse, I certainly should from a persuasion that riding is the best adapted exercise for my habit, but my finances do not admit such an expence, and I endeavor to make my own legs serve me instead of those of another animal.
            There is an English article of manufacture, which I believe is of recent date, called Fleecy-hosiery, which is strongly recommend to

people afflicted with Rheumatic complaints, and which from experience I can affirm to possess qualities of protection from this disorder superior to any thing of the kind yet known. It is manufactured in all the different pieces of underdress or overdress, from the night-cap for the head to socks for the feet. It is doubtless to be had at this time with you, and I would recommend an experiment of it to you, persuaded that you will be benefited by the use of it. The celebrated philanthropist Dr: Buchan, who is in such repute with the ladies especially, for making them the physicians of their families, was one of the first persons of the faculty to point out the excellence and utility of this manufacture and has written a scientific letter to the inventor in praise of it. It was his pamphlet which was put into my hands last winter while I was suffering severely from the rhumatism that first resolved me to try it, and I have not found that he overrates its merit.
            The desire which your letters and those of my father have so frequently expressed for my return home, it is my intention to gratify in the course of a few months. It seems probable, at present, that my brother will continue here through the Spring, and though in that case I must leave him before the expiration of his mission here I shall probably prolong my stay somewhat beyond the period which I had meditated for my departure hence. A person to succeed my Brother here will doubtless soon be appointed, and he will most likely arrive here before we quit. Who this successor will be I am unable to conjecture, but I sincerely hope it may be some man of respectable talents, but above all of a firm & decided character. To deal properly with these people, to maintain the harmony between the two Countries and at the same time to yield nothing to them but strict justice, the Minister of the United States at the Hague ought to possess those qualities. The mission is one of the most delicate that we have at present, and it becomes daily more & more so. I say delicate, because there is no knowing how soon the French Directory may order the Government of this Country to break of all communication with the United States until they shall redress the wrongs of which the French Republic has reason to complain. This mode of proceeding has of late become so fashionable, that it ought not to surprize the most friendly Nation of the Globe, to find itself without ceremony ranked among the number of those upon which the french Directory is disposed to cast a frown of disapprobation. Through what medium must the Executive of France judge of the character of the American people, if they imagine that incivility and

harsh treatment will gain their affections? Such a policy is surely not founded upon accurate knowledge of the human temper. But they expect to terrify us into a subserviency to their sovereign will. This being their object, I am not for my single self averse to an experiment of that nature, for I firmly believe that the success of it will be of a description to convince them of its rashness. But experience is evidently not the guide of the French Directory; had it been, they would have learnt a lesson of wisdom from the result of a similar trial upon Portugal and Sweden. A french opposition paper which I meet with some times, contained a few days ago a paragraph of which the following is a translation. “It is affirmed that the Directory seems little disposed to receive Mr: Pinckney the new Ambassador of the United States of America, and that, because his Government is connected in commerce with England. As whatever is too ridiculous does not merit belief, we contradict this news. None but fools require that their friends should be the enemies of their enemies— Moreover the whole world has not yet consented to divide itself between France and England.” The opinion expressed in this extract is very generally prevalent, but it appears not to be that of the Directory.
            Our Anarchists have I presume already received their cue, and the whole doctrine of rewards & punishments has doubtless been rung in the ears of Government, with as much emphasis as it is chimed by the french Minister to the Batavian National Assembly. What a mercenary friendship is that of the french Government at this time!
          
          
            
              29. Decr:
            
            You doubtless see the letters of my brother to my Father soon after they are received, and as he gives all the political intelligence of importance, it is unnecessary for me to repeat it to you.
            I have lately received letters from my Brother at New York and from W Cranch in which the new married men most egregiously tantalise their single relations, by the flattering colors in which they draw the portrait of their family conditions. One would think that there was no ingredient but enjoyment in the cup of Matrimony, if their estimates are accurate. Bitter or sweet, our family hitherto seem well inclined to taste of it sooner or later. Suppose that I should resolve to perform a prodigy of self denial by shunning the chains of wedlock. It is a tremendous undertaking, but stranger things have happened. I make no promises however. I remember

copying a letter from the Minister to you, about this time last year, written at Helvoetsluys, wherein the said person very nearly abjures a family connection, and three months after what was the fate of that lamentation? This is not the first instance of a revolution, of which a female was the principal cause, and it will not be the last, if I have any skill in Augury. It is doubtful whether the final arrangement of the Ministers family matters will be made in Europe, but if not I think he will stay but a short time at the Court of her most faithful Majesty. But I am meddling with other people’s affairs too officiously; you have already a full account from the party concerned.
            The present is a gay winter at the Hague—Balls—Concerts, Drawing rooms &ca: in abundance. People have thrown aside somewhat of their buckram, and seem to be convinced that melancholy is not the best remedy of itself.
            Remember me affectionately to all friends round the Blue Hills, and at the expiration of the year 1796 let me express the unfeigned wish of my heart, that the new one may bring with it to one and all the fullest measure of felicity and content.
            Believe me with love & duty, Your Son
            
              Thomas B Adams.
            
            
              I wrote to my Father but a few day since.
            
          
        